10/24/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0220



                             No. DA 20-0220

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

PAUL RUSSELL SMITH,

           Defendant and Appellant.


                                 ORDER



     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until November 28, 2022, to

prepare, file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                   October 24 2022